      Case
       Case3:20-mj-03223-KAR
            1:18-cr-00344-TJM Document
                              Document10-2 Filed07/19/19
                                       33 Filed  12/21/20 Page
                                                           Page1 1ofof21
                                                                       21




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA,

         v.                                              1:18-CR-344

MATTHEW OSUBA,

                Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                    DECISION & ORDER

I.       INTRODUCTION

         Defendant Matthew Osuba is charged in a three count indictment with sexual

exploitation of a child in violation of 18 U.S.C. §§ 2251 (a) and (e) (Count 1); distribution

of child pornography in violation of 18 U.S.C. §§2252 A(a)(2)(A), 2252A(b)(1), and

2256(8)(A) (Count 2); and possession of child pornography involving one or more

prepubescent minors and minors who had not attained 12 years of age in violation of 18

U.S.C. §§2252 A(a)(5)(B), 2252A(b)(2), and 2256(8)(A) (Count 3). He m oves to dismiss

the indictment or, alternatively, for a bill of particulars. Dkt. Nos. 19, 20. The government

opposes the motions, Dkt. No. 27, and the defendant has filed a reply. Dkt. # 28. The

Court has elected to decide the motions without oral argument.

II.      BACKGROUND

         The government asserts that on August 1, 2018, the National Center for Missing


                                               1
   Case
    Case3:20-mj-03223-KAR
         1:18-cr-00344-TJM Document
                           Document10-2 Filed07/19/19
                                    33 Filed  12/21/20 Page
                                                        Page2 2ofof21
                                                                    21




and Exploited Children (“NCMEC”) sent a report to the New York State Police that

NCMEC received from Witness 1. In the report, Witness 1 stated she was using the social

media application Kik to direct message a user named “LightsaberMaster” with the vanity

name “Matt O,” who was later identified as the defendant. According to the government,

Osuba repeatedly spoke with Witness 1 over Kik about his sexual interest in children.

Between August 30 and September 1, 2018, Osuba allegedly sent Witness 1 multiple

images of child pornography via Kik, including an image that purportedly depicts a

prepubescent girl laying on a bed. The government contends that this image depicts a

female child who is not wearing any underwear and her legs are spread apart so that her

vagina and anus are exposed. The government contends that the child's vagina and anus

are the focal point of the image. Osuba also allegedly sent Witness 1 an image depicting

the same prepubescent girl with her vagina and anus exposed.

      The government contends that the agents obtained a federal search warrant for a

residence where Osuba stayed and executed it on September 18, 2018, seizing various

pieces of electronic media. Agents also purportedly went to Osuba’s former place of

employment where they seized a cellphone from him. It is alleged that Osuba waived his

Miranda rights and made various statements to agents, including that he received and

distributed child pornography via Kik. The government contends that a preview of Osuba’s

cellphone revealed additional child pornography, including an image of a 1 year old girl

wearing a dog collar with a finger inserted in her vagina, which Osuba stated he did not

remember saving to his cellphone. The government also alleges that agents located a

video Osuba produced of himself masturbating near V-1, a then-17-year-old girl. The

government maintains that Osuba initially denied masturbating over V-1, but when an

                                             2
       Case
        Case3:20-mj-03223-KAR
             1:18-cr-00344-TJM Document
                               Document10-2 Filed07/19/19
                                        33 Filed  12/21/20 Page
                                                            Page3 3ofof21
                                                                        21




agent told Osuba that the agent found the video, Osuba admitted that he took that video

because he was talking to another Kik user and they thought it would be exciting.

According to the government, Osuba stated he made the video sometime in late August or

early September 2018 and claimed he did not consider V-1 to be a victim because of her

age. The government maintains that Osuba told the agents where he made the video.

This video is the basis of the sexual exploitation charge contained in Count 1. Defense

counsel, who asserts he viewed the video at the FBI field office in Albany, indicates:

          [T]he video runs for about eight to eleven seconds, and shows Mr. Osuba
          masturbating some feet[] away from V-1, the alleged 17 year old victim.
          Throughout the duration of the video recording, V-1 was fast asleep on the
          couch with her face turned towards the backside of the couch. Throughout
          the duration of the video recording, V-1's face, likeness, or other
          distinguishing characteristic, such as a unique birthmark or other
          recognizable feature was never visible. V-1 was completely oblivious of what
          Mr. Osuba was doing nor did she wake up at any point during the entire eight
          to eleven seconds duration of the video. V-1's face was never seen in the
          video, nor any part of her skin. V-1 was fully clothed. No portion of her
          unclothed body was visible anywhere in the video. V-1 did not participate in
          any way at all, with whatever Mr. Osuba was doing. Mr. Osuba did not have
          any contact whatsoever with V-1. V-1 was fast asleep and was totally
          unaware of whatever was occurring in the room.

Def. MOL, at 3.

III.      DISCUSSION

          a. Dismissal of Counts in the Indictment

          Defendant moves to dismiss each count in the indictment, arguing that they are

facially insufficient and the result of inadequate evidence and improper instructions

presented by the government to the grand jury.

                1. Dismissal Standard

          Federal Rule of Criminal Procedure 12(b)(1) provides: “A party may raise by pretrial


                                                3
   Case
    Case3:20-mj-03223-KAR
         1:18-cr-00344-TJM Document
                           Document10-2 Filed07/19/19
                                    33 Filed  12/21/20 Page
                                                        Page4 4ofof21
                                                                    21




motion any defense, objection, or request that the court can determine without a trial on

the merits.” Fed. R. Crim. P. 12(b)(1)(emphasis added). It is well settled that an indictment

need only contain “a plain, concise, and definite written statement of the essential facts

constituting the offense charged.” Fed. R. Crim. P. 7(c). “[A]n indictment is sufficient if it,

first, contains the elements of the offense charged and fairly informs a defendant of the

charge against which he must defend, and, second, enables him to plead an acquittal or

conviction in bar of future prosecutions for the same offense.” Hamling v. United States,

418 U.S. 87, 117 (1974); see United States v. Stavroulakis, 952 F.2d 686, 693 (2d

Cir.1992)(“An indictment is sufficient when it charges a crime with sufficient precision to

inform the defendant of the charges he must meet and with enough detail that he may

plead double jeopardy in a future prosecution based on the same set of events.”).

Further, “an indictment need do little more than to track the language of the statute

charged and state the time and place (in approximate terms) of the alleged crime.” United

States v. Alfonso, 143 F.3d 772, 776 (2d Cir.1998) (internal quotation marks omitted).

“When the charges in an indictment have stated the elements of the offense and provided

even minimal protection against double jeopardy, [the Second Circuit] has repeatedly

refused, in the absence of any showing of prejudice, to dismiss charges for lack of

specificity.” United States v. Stringer, 730 F.3d 120, 125 (2d Cir. 2013). “An indictm ent

does not have to specify evidence or details of how the offense was committed.” United

States v. Wey, 2017 WL 237651, *5 (S.D.N.Y. 2017)(citing United States v. Coffey, 361 F.

Supp. 2d 102, 111 (E.D.N.Y. 2005)).

              2. Count 1



                                                4
   Case
    Case3:20-mj-03223-KAR
         1:18-cr-00344-TJM Document
                           Document10-2 Filed07/19/19
                                    33 Filed  12/21/20 Page
                                                        Page5 5ofof21
                                                                    21




       Defendant focuses his arguments primarily on Count 1, which charges:

       In or about September 2018, in Ulster County in the Northern District of New
       York, and elsewhere, the defendant, MATTHEW OSUBA, did use a minor,
       that is V-1, a then 17 year old minor child whose identity is known to the
       grand jury, to engage in sexually explicit conduct for the purpose of
       producing visual depictions of such conduct, where the visual depictions
       were produced using materials that had been mailed, shipped, and
       transported in and affecting interstate and foreign commerce by any means,
       including by computer, and where such visual depictions were actually
       transmitted using a means and facility of interstate and foreign commerce
       and in and affecting such commerce, in violation of Title 18, United States
       Code, Sections 2251(a) and (e).

Indict., Ct. 1, Dkt. No. 9.

       This count contains the elements of a Section 2251(a) sexual exploitation offense

in that it alleges that defendant used a minor (V-1) to engage in sexually explicit conduct

for the purpose of producing visual depictions of such conduct where the visual depictions

were produced using materials that had been transported in interstate com merce and

where the visual depictions were actually transmitted in interstate commerce. See 18

U.S.C. §2251(a)(“Any person who . . . uses . . . any minor to engage in . . . any sexually

explicit conduct for the purpose of producing any visual depiction of such conduct . . . shall

be punished as provided under subsection (e), if such person knows or has reason to

know that such visual depiction will be transported or transmitted using any means or

facility of interstate or foreign commerce or in or affecting interstate or foreign commerce

or mailed, if that visual depiction was produced or transmitted using materials that have

been mailed, shipped, or transported in or affecting interstate or foreign commerce by any

means, including by computer, or if such visual depiction has actually been transported or

transmitted using any means or facility of interstate or foreign commerce or in or affecting

interstate or foreign commerce or mailed.”); United States v. Valerio, 765 F. App'x 562,

                                              5
   Case
    Case3:20-mj-03223-KAR
         1:18-cr-00344-TJM Document
                           Document10-2 Filed07/19/19
                                    33 Filed  12/21/20 Page
                                                        Page6 6ofof21
                                                                    21




569, n. 4 (2d Cir. 2019)(“Section 2251(a) criminalizes the sexual exploitation of minors for

the purpose of producing a visual depiction of such conduct where: (1) the defendant

knows or has reason to know that the visual depictions produced therefrom will be

transported or transmitted using any means or facility or in or affecting interstate or foreign

commerce; (2) the visual depictions were produced or transmitted using materials that

have been transported in or affecting interstate or foreign commerce; or (3) such visual

depictions are actually transmitted using any means or facility or in or affecting interstate

or foreign commerce.”); see also United States v. Davis, 624 F.3d 508, 514 (2d Cir.

2010)(“[W]e agree with the District Court that the first clause of the jurisdictional element

of section 2251(a) does not require that the knowledge of interstate transmission be

contemporaneous with the substantive offense conduct.”).

       Moreover, Count 1 fairly informs the defendant of the charge against which he must

defend (i.e. sexual exploitation of minor to produce a sexually explicit video in violation of

18 U.S.C. § 2251(a)). By alleging the date that the offense allegedly occurred (“In or

about September 2018"), and the approximate location of its purported commission ("in

Ulster County in the Northern District of New York"), the defendant is able to plead an

acquittal or conviction in bar of future prosecutions for the same offense. To the extent

that the defendant contends that the precise location of the alleged crime is not apparent

from the face of the indictment, that information can be determined by the video which

defense counsel has already viewed. This alleviates any concern that the defendant

might have to asserting double jeopardy in the future. See Stavroulakis, 952 F.2d at 695

(“When an indictment delineates the elements of a charged offense, however concisely,

the underlying concerns of proper pleading—notice of the charge to be met and protection

                                               6
   Case
    Case3:20-mj-03223-KAR
         1:18-cr-00344-TJM Document
                           Document10-2 Filed07/19/19
                                    33 Filed  12/21/20 Page
                                                        Page7 7ofof21
                                                                    21




against double jeopardy—may be further promoted by a bill of particulars or pre-trial

discovery.”)(citing United States v. McLean, 528 F.2d 1250, 1257 (2d Cir. 1976)). Thus,

the allegations in Count 1 state a facially sufficient 18 U.S.C. § 2251(a) violation.

       The defendant argues that the evidence supporting Count 1, the video, is

insufficient to support a charge under Sections 2251(a) because Osuba engaged in

masturbation a few feet away from V-1; during the video the alleged victim's face,

likeness, or other distinguishing characteristics (such as a unique birthmark or other

recognizable features) were never visible; V-1 was asleep during the video and therefore

was "completely oblivious to what Mr. Osuba was doing;” V-1 was fully clothed with no

portion of her unclothed body visible in the video; V-1 did not participate with Osuba as he

masturbated; the defendant did not have any physical contact with V-1; and "at no time did

V-1 engage in any sexually explicit conduct as defined by statute." Def. MOL, at 3.

However, “[i]t is well established that an indictment that is valid on its face may not be

dismissed on the ground that it is based on inadequate or insufficient evidence.” United

States v. Reynolds, No. 97-CR-232, 1999 WL 66536, at *3 (D. Conn. Jan. 22, 1999)

(collecting cases). “It is not proper to weigh the sufficiency of the evidence underlying the

indictment, unless the Government has already made ‘a full proffer of the evidence it

intends to present at trial.’” United States v. Budovsky, No. 13-CR-368, 2015 WL

5602853, at *3 (S.D.N.Y. Sept. 23, 2015). “Simply put, the validity of an indictment is

tested by its allegations, not by whether the Government can prove its case.” Coffey, 361

F. Supp. 2d at 111; see Def. MOL at 9 (“When testing the sufficiency of the charges in an

indictment, ‘the indictment must be viewed as a whole and the allegations [therein] must



                                               7
   Case
    Case3:20-mj-03223-KAR
         1:18-cr-00344-TJM Document
                           Document10-2 Filed07/19/19
                                    33 Filed  12/21/20 Page
                                                        Page8 8ofof21
                                                                    21




be accepted as true at this stage in the proceedings.’”)(citations omitted).

       The government has not stated that it has made a full proffer of its evidence in

support of Count 1. Thus, the motion can be denied on the ground that Count 1 states a

facially sufficient Section 2251(a) charge. Nevertheless, because the defendant argues

that the government must necessarily have provided insufficient evidence, and improper

instructions, to the grand jury regarding the sexual exploitation charge, the Court will

address the sufficiency of the apparent evidence underlying this charge.

       Assuming, arguendo, that V-1 was asleep during the entire time of the defendant’s

alleged conduct, kept her face away from the camera, did not actively participate in the

defendant’s alleged conduct, and did not engage in any lascivious exhibition of her

genitals or pubic area, the government may still be able to prove a violation of 18 U.S.C. §

2251(a). Section 2251(a) provides in pertinent part that “[a]ny person who ... uses ... any

minor to engage in ... any sexually explicit conduct for the purpose of producing any visual

depiction of such conduct ... shall be punished as provided under subsection (e).” 18

U.S.C. § 2251(a). The Court presumes based on the allegations in the indictment ("the

defendant . . . did use a minor, that is V-1, a then 17 year old minor child whose identity is

known to the grand jury") that the government has evidence other than the subject video

that could prove V-1's age at the time of the alleged conduct. “Sexually explicit conduct” is

defined as including the “lascivious exhibition of the genitals or pubic area of any person.”

18 U.S.C. § 2256(2)(A)(v) (emphasis added). Under a plain reading of § 2256(2)(A)(v), it

not necessary that the displayed genitalia be that of the child. Here, the defendant’s

display of his genitals while he masturbated is sufficient evidence supporting this element

of the charge. In determining whether a visual depiction is lascivious, the Second Circuit

                                              8
   Case
    Case3:20-mj-03223-KAR
         1:18-cr-00344-TJM Document
                           Document10-2 Filed07/19/19
                                    33 Filed  12/21/20 Page
                                                        Page9 9ofof21
                                                                    21




has cited with approval the factors set forth in United States v. Dost, 636 F.Supp. 828

(S.D. Cal.1986), aff'd sub nom. United States v. Wiegand, 812 F.2d 1239 (9th Cir.1987).

See United States v. Rivera, 546 F.3d 245, 249 (2d Cir. 2008). The “Dost factors” include

whether the setting of the visual depiction is sexually suggestive and whether the visual

depiction is intended or designed to elicit a sexual response in the viewer. Accepting the

government’s representation that the defendant videotaped himself masturbating because

he was communicating with a person on Kik messenger and the two thought it would be

"exciting," the government could establish that the visual depiction was sexually

suggestive and designed to elicit a sexual response in the viewer. Additionally, some

courts have determined that “the question of lasciviousness is not decided by a bright-line

test. Instead, the fact finder must make a totality-of-the-circumstances inquiry that can

only be informed through the context of a trial.” United States v. Goodale, 831 F. Supp.

2d 804, 809–10 (D. Vt. 2011). This totality-of-the-circumstances inquiry can ask whether

the minor is portrayed as a sexual object. Id. (citing United States v. Johnson, 639 F.3d

433, 440 (8th Cir. 2011)(explaining that the jury was instructed to consider the six

enumerated Dost factors plus the additional factor of “whether the picture portrays the

minor as a sexual object.”)). Here, the government could establish that V-1 was portrayed

as a sexual object in the defendant’s video of him masturbating.

       The fact that V-1 was asleep and did not actively participate in the defendant's

conduct does not necessarily mean that defendant did not violate Section 2251(a). See

United States v. Lohse, 797 F.3d 515, 521-23 (8th Cir. 2015); United States v. Finley, 726

F.3d 483, 494-95 (3d Cir. 2013). In Lohse, the Eighth Circuit addressed whether the



                                              9
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page10
                                                            10ofof21
                                                                   21




District Court erred in denying the defendant's motion for judgment of acquittal on a

conviction for producing child pornography in violation of 18 U.S.C. § 2251(a) and (e).

See Lohse, F.3d at 521-23. The conviction was based upon pictures showing the

defendant, Lohse, naked and in a position so that his penis w as on or near the face of

K.S., a sleeping three-year-old female. Id., at 518. The Eighth Circuit rejected the

defendant’s argument that the government failed to prove that K.S. was "use[d] to engage

in" sexually explicit conduct under §2251(a) because the evidence did not demonstrate

that K.S. was an active participant in the sexual conduct and because Lohse did not

engage in active sexual conduct with K.S. Id. at 521-23. In rejecting this argument, the

Eighth Circuit wrote:

       Lohse . . . did not object to the jury instruction explaining that K.S. was
       “used” if she was photographed or videotaped. Nor did he request that the
       term “engage in” be defined for the jury. Although he has maintained
       throughout that the evidence did not support a finding that the conduct was
       sexually explicit, he claims for the first time on appeal that the evidence was
       insufficient to prove that K.S. was used to engage in it. If Lohse's argument
       is that the district court failed to properly instruct the jury, we find no plain
       error in the instructions. See United States v. Fadl, 498 F.3d 862, 866 (8th
       Cir. 2007) (“[T]he ‘use’ component ‘is fully satisfied for the purposes of the
       child pornography statute if a child is photographed in order to create
       pornography.’” (quoting United States v. Sirois, 87 F.3d 34, 41 (2d
       Cir.1996))). If [Lohse's] argument is that the evidence was insufficient
       because K.S. was merely present when Lohse himself engaged in sexually
       explicit conduct, we disagree with Lohse's characterization of the images as
       “a simple display of adult genitals around a sleeping minor.” Appellant's
       Reply Br. 2. We agree with the district court that “a jury might find that
       [K.S.'s] role in the nine photographs was that of an inanimate body for Lohse
       to act upon in exhibiting his genitals” and that “a reasonable jury could
       conclude that Lohse quite literally used K.S. as a sexual object in
       orchestrating the nine photographs.” D. Ct. Order of Jan. 21, 2014, at 11.
       This is not a case of mere presence, nor could the images be fairly
       described as “innocent family photos, clinical depictions, or works of art.”
       Johnson, 639 F.3d at 439.



                                              10
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page11
                                                            11ofof21
                                                                   21




       For example, government's exhibit 5 depicts K.S. wearing pajamas and
       sleeping on a bed. Lohse is naked and straddling the child's head, with his
       left foot on the floor and his right leg on the bed. Lohse has placed his
       flaccid penis near the child's cheek or mouth, and he is pulling or holding her
       hair with his left hand. Government's exhibit 8 again depicts K.S. wearing
       pajamas and sleeping on a bed. Lohse is naked and almost straddling the
       child's head. He is facing away from the child and has pushed his penis and
       scrotum toward his anus with his left hand. His left hand is also pressed
       against K.S.'s forehead, with his penis placed near K.S.'s left eye. These two
       images and the other seven in the series constitute evidence from which a
       reasonable jury could find present three of the factors set forth in the jury
       instructions, two of which were enumerated in Dost: the setting of the images
       was sexually suggestive; the images were intended to elicit a sexual
       response in the viewer; and K.S. was portrayed as a sexual object. The
       evidence was sufficient to allow a reasonable jury to convict Lohse of
       production of child pornography, as charged in count 1, and thus the district
       court properly denied Lohse's motion for judgment of acquittal.

Id., at 521–22.

       Here, like in Lohse, the government could establish that Osuba used V-1 as an

inanimate body to act upon in exhibiting his genitals and masturbating for the video

camera, and that V-1 was portrayed as the sexual object of the video. Contrary to the

defendant’s argument, Lohse is not distinguishable from the instant case. Inasmuch as

the Eighth Circuit did not base its interpretation of Section 2251(a)'s "use" element on the

fact that there was some incidental physical contact between Lohse and K.S., the absence

of physical contact between Osuba and V-1 in the video does not separate this case from

the primary holding of Lohse. On the basis of the video, a Section 2251(a) “use” violation

can be established even though V-1 was unaware of, and did not actively participate in,

Osuba’s alleged sexually explicit conduct. See id.

       In Finley, the Third Circuit rejected Defendant Finley's contention that the District

Court erred in instructing the jury that a sleeping child can “engage in" sexually explicit



                                              11
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page12
                                                            12ofof21
                                                                   21




conduct within the context of §2251(a). Finley, 726 F.3d at 494-95. The Third Circuit

wrote:

         Section 2251(a) pertains to “[a]ny person who employs, uses, persuades,
         induces, entices, or coerces any minor to engage in ... any sexually explicit
         conduct.” (emphasis added). . . . Finley's focus on the word “engage” is too
         narrow. Section 2251(a) pertains to a person who “employs, uses,
         persuades, induces, entices, or coerces any minor to engage in ... any
         sexually explicit conduct.” (emphasis added). Congress's utilization of these
         verbs, especially “uses,” indicates that active involvement on the part of a
         minor is not essential for a conviction under § 2251(a). For example, a
         perpetrator can “use” a minor to engage in sexually explicit conduct without
         the minor's conscious or active participation.

         Even if the plain language of the statute could be interpreted to support
         Finley's position, the result of such an interpretation would be absurd and
         against the obvious policy of the statute. In the only published opinion
         addressing this issue, the U.S. District Court for the Southern District of New
         York held that “[a]s a matter both of common sense and public policy, the
         statute must be construed to protect all children, including those who are
         unaware of what they are doing or what they are being subjected to, whether
         because they are sleeping or under the influence of drugs or alcohol or
         simply because of their age.” United States v. Levy, 594 F. Supp.2d 427,
         443 (S.D.N.Y. 2009). It would be absurd to suppose that Congress intended
         the statute to protect children actively involved in sexually explicit conduct,
         but not protect children who are passively involved in sexually explicit
         conduct while sleeping, when they are considerably more vulnerable.

Id. The Third Circuit also noted that “[t]wo of our sister courts of appeals, without

specifically addressing the issue, have, in published opinions, affirmed convictions under §

2251(a) where the material in question involved sleeping children.” Id., at 495, n. 3 (citing

United States v. Vowell, 516 F.3d 503 (6th Cir. 2008); United States v. Wolf, 890 F.2d 241

(10th Cir.1989)). Thus, the Third Circuit concluded that “on the basis of statutory text,

public policy, and persuasive case law, we hold that the District Court did not err by

instructing the jury that a sleeping child can ‘engage in’ sexually explicit conduct within the

context of § 2251(a).” Id. at 495. Here, even assuming that the evidence demonstrates


                                               12
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page13
                                                            13ofof21
                                                                   21




that V-1 was constantly sleeping while Osuba exhibited his penis for the camera and

masturbated, the government can establish a Section 2251(a) violation based on Osuba’s

use of V-1 to engage in sexually explicit conduct even without V-1's conscious or active

participation. See id.

       Osuba’s reliance on Sirois does not change this conclusion. In Sirois, the Second

Circuit held that the “use” element of § 2251 is “fully satisfied ... if a child is photographed

in order to create pornography,” upholding the District Court's refusal to define the terms

“employing, using, or persuading” in § 2251(a) as requiring a defendant to act to

manipulate or take advantage of a minor. Sirois, 87 F.3d at 41. In reaching this

conclusion, the Second Circuit wrote:

       Sirois claims that the government urged the jury to interpret the word “use” too
       broadly. In its summation, the prosecution analogized [the two minors involved in
       the sexually explicit pictures] to a vase being photographed; each was “used” to
       create a visual depiction. Sirois, instead, wanted to define “use” more narrowly, to
       mean “take some acts which manipulate or take advantage of a minor.” The
       defense argues that, at the very least, any “use” by Sirois must have occurred prior
       to the photographed sexual activity, since the other activities proscribed by §
       2251(a)—enticing, inducing, persuading, coercing—must all happen before the
       sexual activity.

       Sirois also argues that some clarificatory instruction was warranted,
       especially in view of the recent debate over the meaning of the word “use” in
       18 U.S.C. § 924(c), which prohibits “use” of a firearm in certain
       circumstances. Sirois points to Bailey v. United States, 516 U.S. 137, [141],
       116 S. Ct. 501, 505, 133 L. Ed.2d 472 (1995), and the Suprem e Court
       holding that under § 924(c), “use” of a firearm entails active employment, not
       merely possession, of a gun. See also Smith v. United States, 508 U.S. 223
       113 S. Ct. 2050, 124 L.Ed.2d 138 (1993) (ruling that bartering a gun for
       drugs constitutes “use” of a firearm under § 924(c)).

       Although the word “use” may pose “interpretational difficulties” in certain contexts,
       id., we do not believe that it creates problems here. As the Supreme Court pointed
       out in Bailey, the “ordinary or natural” meaning of the word “use” can be variously
       stated as “[t]o convert to one's service,” “to employ,” “to avail oneself of,” and “to


                                               13
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page14
                                                            14ofof21
                                                                   21




       carry out a purpose or action by means of.” 516 U.S. at 143, 116 S. Ct. at 506
       (quoting Smith, 508 U.S. at 229, 113 S. Ct. at 2050) (internal q uotation marks
       omitted). There is undoubtedly an active component to the notion of “use.” But that
       component is fully satisfied for the purposes of the child pornography statute if a
       child is photographed in order to create pornography.

       ....

       Although some of the other actions listed in § 2251(a), such as “enticing,
       inducing, and persuading” will most often occur before the depicted activity,
       that is not so of the word “use.”....

       In short, we believe that the meaning of “use” in § 2251(a) is within the
       typical juror's everyday understanding of the word.

Sirois, 87 F.3d at 41.

       Here, it possible that a jury could conclude that Osuba used V-1's presence on the

couch to produce a visual depiction that was sexually suggestive, designed to elicit a

sexual response in the viewer, and that portrayed V-1 as the sexual object of the video.

This satisfies the broad interpretation of the term “use” in Section 2251(a). See id.; Lohse,

F.3d at 521-23; Finley, 726 F.3d at 494-95; see also United States v. Wright, 774 F.3d

1085, 1090 (6th Cir. 2014)(adopting the Second Circuit's interpretation of "use" in holding

that this element is "fully satisfied for the purposes of the child pornography statute if a

child is photographed in order to create pornography.") (quoting Sirois, 87 F.3d at 41);

United States v. Fadl, 498 F.3d 862, 866 (8th Cir. 2007)(“Fadl argues first that he did not

‘use’ a minor to engage in sexual conduct, as that term is employed in the statute,

because he had only filmed the minors and did not initiate or solicit their sexual conduct.

We find this argument unpersuasive, for we agree with the Court of Appeals for the

Second Circuit that the ‘use’ component ‘is fully satisfied for the purposes of the child

pornography statute if a child is photographed in order to create pornography.’”)(quoting


                                               14
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page15
                                                            15ofof21
                                                                   21




Sirois, 87 F.3d at 41); United States v. Vanhorn, 740 F.3d 1166, 1168 (8th Cir. 2014)

(same); see e.g., Ortiz–Graulau v. United States, 756 F.3d 12, 19 (1st Cir. 2015)(“In

enacting 18 U.S.C. § 2251, ‘Congress intended a broad ban on the production of child

pornography and aimed to prohibit the varied means by which an individual might actively

create it.’ ... The inclusion of multiple similar verbs in the statute illustrates Congress'[s]

intent to reach as broad as possible a range of ways that a defendant might actively be

involved in the production of sexually explicit depictions of minors.”)(quoting United States

v. Poulin, 631 F.3d 17, 23 (1st Cir. 2011)).

       There is also no merit to Osuba’s argument that the government cannot prove

beyond a reasonable doubt that his alleged conduct underlying Count 1 was criminal.

Assuming, as the defendant argues, that the New York State Office of Children and Family

Services issued an "unfounded" report of suspected child abuse or maltreatment based on

the conduct underlying Count 1, this determination is of no moment on this motion. The

Office of Children and Family Services’ report was based upon the investigation of the

defendant's local county Child Protective Services ("CPS") office. See Def. Ex. 2. A

county CPS investigator has significantly less investigative capabilities then the federal

government, and there is no indication that the CPS investigator was aware of the video

that defendant took of himself masturbating a few feet away from V-1. The “unfounded”

report does not establish that the government cannot prove that the defendant violated

Section 2251(a). Moreover, the CPS investigator's determination cannot serve as a

proper substitute for a jury's determination.

       For these reasons, Osuba’s motion to dismiss Count 1 for lack of sufficient



                                                15
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page16
                                                            16ofof21
                                                                   21




evidence is denied.

               3. Counts 2 & 3

       Defendant asserts that even though Counts 2 and 3 "do contain a little bit more

factual allegations then that contained in Count One, Counts T wo and Three nevertheless

failed to provide sufficient factual allegations to support all the elements of the offense[s]

charged." Def. MOL at 14. The Court disagrees.

       Count 2 alleges:

       Between on or about August 30, 2018 and on or about Septem ber 1, 2018,
       in Ulster County in the Northern District of New York, and elsewhere, the
       defendant, MATTHEW OSUBA, did knowingly distribute and attempt to
       distribute child pornography using a means and facility of interstate and
       foreign commerce, shipped and transported in and af fecting such commerce
       by any means, including by computer, in that the defendant, using the
       Internet or cellular service, used a messaging application to send one or
       more graphic image files depicting a minor or minors engaged in sexually
       explicit conduct to another user, in violation of Title 18, United States Code,
       Sections 2252A(a)(2)(A), 2252A(b)(1), and 2256(8)(A).

Indict., Ct. 2, Dkt. No. 9.

       As stated above, “an indictment is sufficient if it, first, contains the elements of the

offense charged and fairly informs a defendant of the charge against which he must

defend, and, second, enables him to plead an acquittal or conviction in bar of future

prosecutions for the same offense.” Hamling, 418 U.S. at 117. Count 2 contains the

elements of a violation of Sections 2252A(a)(2)(A), 2252A(b)(1), and 2256(8)(A), and f airly

informs the defendant of the charge against which he must defend. Moreover, the

government asserts that Count 2 “only charges images that the defendant distributed via

Kik between August 30 and September 1, 2018. Those images are described in the

complaint and were made available for defense counsel’s review. The government will


                                               16
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page17
                                                            17ofof21
                                                                   21



provide the defendant with redacted copies of his Kik chats with Witness 1 during that

timeframe in which he distributed child pornography.” Gov. MOL at 7-8. This pretrial

discovery, in combination with the allegations in Count 2, enables the defendant to plead

an acquittal or conviction in bar of future prosecutions for the same offense. See

Stavroulakis, 952 F.2d at 695. Accordingly, there is no basis to dismiss Count 2 for legal

insufficiency.

       Count 3 alleges:

       On or about September 18, 2018, in Ulster County in the Northern District of
       New York, the defendant, MATTHEW OSUBA, did knowingly possess
       material that contained one or more images of child pornography that had
       been shipped and transported using a means and facility of interstate and
       foreign commerce, and in and affecting such commerce by any means,
       including by computer, and that was produced using materials that had been
       shipped and transported in and affecting such commerce by any means, that
       is a Samsung cellphone, model SMJJ337A, serial number R28K51 0ZXFH,
       manufactured outside the state of New York, which contained numerous
       graphic image and video files of one or more minors engaged in sexually
       explicit conduct, in violation of Title 18, United States Code, Sections
       2252A(a)(5)(B), 2252A(b)(2), and 2256(8)(A). This violation involved images
       of child pornography involving one or more prepubescent minors and minors
       who had not attained 12 years of age, in violation Title 18, United States
       Code, Section 2252A(b)(2).

Indict., Ct. 3, Dkt. No. 9.

       This count contains the elements of a violation of Sections 2252A(a)(5)(B),

2252A(b)(2), and 2256(8)(A), and fairly informs the defendant of the charge against which

he must defend. Moreover, the government asserts that “Count 3 charges the defendant

with possessing child pornography on his cellphone on September 18, 2018. The child

pornography found on the defendant’s cellphone was also made available for defense

counsel’s review.” Gov. MOL, at 9. This pretrial discovery, in combination with the

allegations in Count 3, enables the defendant to plead an acquittal or conviction in bar of

                                             17
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page18
                                                            18ofof21
                                                                   21



future prosecutions for the same offense. See Stavroulakis, 952 F.2d at 695.

Accordingly, the Court finds no basis to dismiss Count 3 for legal insufficiency.

              4. Grand Jury Presentation

       Based on his contention that the evidence from the video is insufficient to support

the charge in Count 1, the defendant asserts that the government must necessarily have

failed to present sufficient evidence to the grand jury and/or improperly instructed the

grand jury on the statutory elements of a violation of 18 U.S.C. §§ 2251(a) and (e). The

defendant argues that Count 1 “should be dismissed for improper presentation of

evidence and improper grand jury instructions,” and Counts 2 and 3 “should likewise be

dismissed because, even though those counts contain certain factual allegations, it [sic]

nonetheless lacks sufficient factual allegations to support all of the elements of the

offenses charged.” Def. MOL at 19. In the alternative to dismissal, the defendant requests

that the Court order the government to produce to the Court and to def ense counsel a

copy of all transcripts related to the grand jury proceedings in this case. The defendant's

motion in this regard must be denied.

       “[A] presumption of regularity attaches to any indictment valid on its face and

returned by a duly constituted grand jury.” United States v. Stern, No. 03 CR. 81 (MBM),

2003 WL 22743897, at *3 (S.D.N.Y. Nov. 20, 2003)(citing Costello v. United States, 350

U.S. 359, 363 (1956)). “[A]bsent any indication of government impropriety that would

defeat that presumption, . . . this court has no roving commission to inspect grand jury

minutes, and will not fashion one.” Id. (citations omitted). Moreover, “a review of grand

jury minutes is rarely permitted without specific factual allegations of government

misconduct.” United States v. Smith, 105 F. Supp. 3d 255, 260 (W .D.N.Y. 2015) (citing

                                              18
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page19
                                                            19ofof21
                                                                   21



United States v. Torres, 901 F.2d 205, 233 (2d Cir. 1990)).

        For the reasons discussed above, the indictment in this matter is valid on its face in

all respects. Further, and also for reasons discussed above, there appears to be

sufficient evidence for the grand jury to return an indictment on each of the counts alleged

in the indictment. Thus, there is no basis for the defendant’s assertion of impropriety

before the grand jury and, consequently, no basis to dismiss the indictment, for the Court

to review the grand jury transcripts, or order production of the grand jury transcripts to

defense counsel.

        b. Motion for a Bill of Particulars (Dkt. # 20)

        The defendant seeks a bill of particulars requiring the government to particularize

the allegations and the government’s evidence for each count. 1 Under Federal Rule of

Criminal Procedure 7(f), a district court may require the government to file a bill of

particulars when it is necessary to explain the nature of the charges against the defendant,

to allow him to prepare for trial, and to prevent unfair surprise. See United States v.

Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987)(per curiam). The decision to grant a request

for a bill of particulars is within the Court’s discretion. Id. “Courts are only required to grant

a bill of particulars ‘where the charges of the indictment are so general that they do not

advise the defendant of the specific acts of which he is accused.’” United States v.


         1
           Regarding Count 1, the defendant seeks: a description of the visual depiction; the location where the
visual depiction was produced; an explanation of how the visual depiction fits the definition of sexually explicit
conduct; and an explanation of how the government has identified the victim. With respect to Counts 2 and
3, the defendant seeks: an identification of all visual depictions involved; an explanation of how the visual
depictions qualify as sexually explicit conduct; proof that the defendant knowingly distributed child
pornography using a messaging application; proof that the defendant knowingly possessed child
pornography; whether the visual depiction is an actual minor engaged in sexually explicit conduct; and an
explanation of how the government determined that the visual depictions involved in Count 3 include images
of prepubescent children.

                                                       19
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page20
                                                            20ofof21
                                                                   21



Raniere, No. 18-CR-2041 (NGG/VMS), 2019 WL 1903365, at *25 (E.D.N.Y. Apr. 29,

2019)(quoting United States v. Chen, 378 F.3d 151, 163 (2d Cir. 2004) (citation and

quotation marks omitted)). “This standard turns on whether the information sought is

necessary, not whether it is helpful.” Id. (citation and quotation marks omitted). “In making

this determination, ‘the court must examine the totality of the information [already]

available to the defendant—through the indictment, affirmations, and general pre-trial

discovery.’” Id. (quoting United States v. Bin Laden, 92 F. Supp. 2d 225, 233 (S.D.N.Y.

2000) and citing Bortnovsky, 820 F.2d at 574 (“Generally, if the information sought by [the]

defendant is provided in the indictment or in some acceptable alternate form, no bill of

particulars is required.”)). A bill of particulars is not meant to serve as “a general

investigative tool, a discovery device or a means to compel the government to disclose

evidence or witnesses to be offered prior to trial.” United States v. Gibson, 175 F. Supp.

2d 532, 537 (S.D.N.Y. 2001); see United States v. Kang, No. 04-CR-87 (ILG), 2006 WL

208882, at *1 (E.D.N.Y. Jan. 25, 2006)(A bill of particulars is not meant to enable a

defendant to “obtain a preview of ... the government's evidence before trial,” or “to learn

the legal theory upon which the government will proceed.”). The defendant bears the

burden of showing that the information sought is necessary and that he will be prejudiced

without it. Raniere, 2019 WL 1903365, at *25 (citation quotation marks omitted).

       As evident from the defendant's memorandum of law, defense counsel has had the

opportunity to review the video that forms the basis of the charge in Count 1. Moreover,

the government asserts that the images that form the bases of the charges in Counts 2

and 3 were made available for defense counsel's review. The Court accepts the

government’s representation that this involved all of the images forming the bases of

                                              20
  Case
   Case3:20-mj-03223-KAR
        1:18-cr-00344-TJM Document
                          Document10-2 Filed07/19/19
                                   33 Filed  12/21/20 Page
                                                       Page21
                                                            21ofof21
                                                                   21



Counts 2 and 3. Further, the government contends that it will provide the defendant with

redacted copies of his Kik chats with Witness 1 during the timeframe in which defendant

purportedly distributed child pornography as alleged in Count 2.

       The government’s provision of the opportunity to review this evidence, and the

expected provision of redacted copies of the of the Kik chats, is sufficient to explain the

nature of the charges against the defendant, to allow the defendant to prepare for trial,

and to prevent unfair surprise. Based upon the allegations in the indictment, the discovery

already provided, and the discovery that will be provided, the defendant fails to

demonstrate that he is unable to determine the nature of the charges leveled against him.

Thus, his motion for a bill of particulars is denied.

IV.    CONCLUSION

       For the reasons set forth above, the defendant’s motions to dismiss the indictment,

Dkt. No. 19, and for a bill of particulars, Dkt. No. 20, are DENIED.

IT IS SO ORDERED.

Dated:July 19, 2019




                                               21
